Dismiss and Opinion Filed March 1, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00879-CV

                 DAVID CAUDLE, Appellant
                           V.
CHINLING WU A/K/A JEAN CAUDLE, DCCW PROPERTIES, INC. AND
        OLSON CAPITAL INVESTMENTS, LLC, Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-01519

                         MEMORANDUM OPINION
                Before Justices Schenck, Molberg, and Pedersen, III
                         Opinion by Justice Pedersen, III
      The docketing statement and clerk’s record in this case have not been filed.

By postcard dated October 7, 2021, we informed appellant the docketing statement

in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated January 28, 2022, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide, within ten days, verification that he (1) had either paid for or

made arrangements to pay for the record, or (2) is entitled to proceed without
payment of costs. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not filed the

docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




210879f.p05                                /Bill Pedersen, III//
                                           BILL PEDERSEN, III
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DAVID CAUDLE, Appellant                      On Appeal from the 192nd Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00879-CV          V.               Trial Court Cause No. DC-20-01519.
                                             Opinion delivered by Justice
CHINLING WU A/K/A JEAN                       Pedersen, III. Justices Schenck and
CAUDLE, DCCW PROPERTIES,                     Molberg participating.
INC. AND OLSON CAPITAL
INVESTMENTS, LLC, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 1st day of March, 2022.




                                       –3–